Citation Nr: 0429675	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased evaluation for a left wrist 
disability, the minor extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from July 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an increased evaluation for 
a left wrist condition.


FINDINGS OF FACT

The veteran's left (minor) wrist disability, which is 
manifest by chronic pain, tenderness, limitation in 
dorsiflexion, diminished strength, intermittent stiffness, 
tear of the dorsoradial carpal ligament, carporadial 
subluxation and joint effusion results in the equivalent of 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a left wrist 
disability, the minor extremity, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an April 2002 statement 
of the case, a May 2004 supplemental statement of the case, 
and a VCAA letter was sent in October 2001.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The October 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  The most recent VA 
examination was conducted in March 2004.  

The Board notes that the October 2001 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the service medical records that show that the 
veteran injured his left wrist in service.  X-rays of the 
left wrist were normal.  The veteran reported having pain on 
motion and difficulty grasping objects.  Service medical 
records show that the left wrist remained symptomatic 
throughout the veteran's military service, with continued 
complaints of chronic subluxation of the left wrist.  The 
veteran underwent a left wrist dorsal capsulodesis in 
December 1995 for treatment of volar instability of the 
carpus.  The condition improved until March 1996, when the 
veteran re-injured his left wrist.  Range of motion in 
flexion was to 35 degrees and extension was to 60 degrees.  
On discharge examination, the left wrist was reported as 
normal, but with chronic subluxation.  

In October 1996, based on the service medical records, the RO 
granted service connection for a left wrist disability and 
assigned a 10 percent rating. The 10 percent evaluation has 
remained in effect since that decision.

In August 1999, the veteran reopened his claim for increased 
evaluation of his left wrist condition. 

A January 2000 VA examination indicates that the veteran 
complained of having difficulty making a full grip, 
especially in the flexed position, difficulty carrying weight 
on the left wrist, and a clicking sensation of the left 
wrist.  He also reported having numbness and weakness of the 
left wrist, especially when carrying weight.  On examination, 
the motion of the thumb and fingers was within normal limits.  
Flexion of the left wrist was about 70 to 80 degrees.  
Extension was 70 degrees, ulnar deviation was 30 degrees, and 
radial deviation was 20 degrees.  The veteran had difficulty 
making a grip, especially in the flexed position of the left 
wrist, and also carrying weight in his left hand.  Strength 
and dexterity of the left wrist was normal except when the 
left wrist was under strain.  The diagnosis was fracture of 
the left wrist, surgery of the left wrist, shortening of the 
tendon of the left wrist, poor grasp strength of the left 
wrist under strain, and pain and numbness of the left wrist 
area.  

A June 2002 private medical treatment report indicates that 
the veteran stated that he could not lift anything over 5 
pounds without his left wrist subluxing/dislocating, which 
resulted in severe weakness in his left hand and a painful 
functional restriction of both wrist motion and finger 
motion.  On examination, the left wrist revealed a 1.5-inch 
dorsal scar, which was well healed and not painful.  Strength 
on the left was decreased to 4+ with the wrist in normal 
position.  The wrist could be passively subluxed by traction 
and torsion, and the veteran could actively sublux the wrist 
by doing several wrist maneuvers.  When the wrist subluxed, 
there was an obvious disassociation between the distal radial 
ulnar joint and proximal carpal row.  Dorsiflexion of the 
wrist in neutral was restricted to 60 degrees and with pain.  
Palmar motion was 90 degrees.  Radial and ulnar motion were 
painful and restricted in relation to the right wrist with 
synovitis present over the dorsum of the left wrist.  
Neurovascular status of both upper extremities was intact.  
Lifting a dumbbell resulted in sublux/dislocation of the 
wrist, causing the veteran to drop the weight.  His hand 
function was extremely poor following the attempted lift of 
the dumbbell, and there was weakness and weak grip strength.  

The private examiner's final impression was chronic 
subluxation/dislocation of the left wrist, and status post 
surgery of the left wrist.  In the examiner's opinion, the 
veteran had evidence of a painful functional restriction of 
motion by more than 25 percent, accompanied by weakness with 
an inability to lift or carry more than 0 to 5 pounds.  With 
the subluxation/dislocation evident, the veteran had lost 60% 
of his left hand function.

A VA examination was conducted in March 2004.  At that time 
the veteran reported having chronic pain in his left wrist, 
and intermittent stiffness and swelling.  He stated that 
lifting or excessive range of motion exacerbated the pain.  
He reported using a left wrist splint at work.  It was 
reported that he had difficulty opening bottles.  He was 
employed in construction work and this aggravated the pain. 
He was right-handed.

On examination, there was two inch postoperative scar 
dorsally.  Left wrist dorsiflexion from 0 to 45 degrees, 
palmar flexion from 0 to 75 degrees, radial deviation from 0 
to 20 degrees, and ulnar deviation from 0 to 45 degrees.  
Pain increased with repetitive movements.  The veteran was 
limited also by weakness and lack of endurance.  Muscle power 
was 4-/5.  There was tenderness at the left dorsal wrist.  X-
ray of the left wrist showed the wrist to be within normal 
limits.  The diagnosis was residuals after old left wrist 
trauma/surgery.

A private MRI report from April 2004 indicates that the 
veteran complained of chronic pain and subluxation.  There 
was evidence of a tear of the dorsoradial carpal ligament, 
but no evidence of a fracture.  Carporadial subluxation was 
noted on subluxation imaging.  The triangular fibrocartilage 
appeared intact.  The scapholunate ligament was poorly seen.  
There was evidence of a previous fracture of the distal 
radial styloid.  There was no soft tissue mass noted.  Mild 
joint effusion was present throughout.  The region of the 
carpal tunnel appeared unremarkable.  The impression was 
evidence of tear of the dorsoradial carpal ligament, 
carporadial subluxation, joint effusion, previous fracture of 
the radial styloid, and poorly visualized scapholunate 
ligament.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for the veteran's 
left wrist disability in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5215.  Under this regulatory 
provision, dorsiflexion less than 15 degrees warrants a 10 
percent rating, and palmar flexion limited in line with 
forearm warrants a 10 percent rating.  These ratings apply 
for both the major and minor hand.  This is the highest 
evaluation permitted under this diagnostic code.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion.  A 30 percent evaluation 
may be assigned under this diagnostic code for ankylosis of 
the minor wrist in any other position, except favorable; a 40 
percent evaluation requires unfavorable ankylosis of the 
minor wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2004).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The recent VA examination confirmed the presence of chronic 
pain, tenderness, significant limitation in dorsiflexion, and 
some loss of strength in the left wrist.  The veteran also 
reported intermittent stiffness and swelling.  The evidence 
shows that the symptoms are aggravated by use, particularly 
at work.  Additionally, his treating physician reported that 
the veteran had subluxation of the left wrist, particularly 
on lifting.  This was confirmed by the April 2004 MRI which 
found carporadial subluxation.  Furthermore the MRI showed 
that the veteran now has a tear of the dorsoradial carpal 
ligament.  

Based on this evidence the Board finds that the degree of 
functional impairment resulting from the left wrist pain as 
contemplated in the Deluca case results in the equivalent of 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion. 
Accordingly, the Board finds that the criteria for a rating 
of 20 percent have been met under Diagnostic Code 5214.  
However, there are no findings indicative of ankylosis under 
Diagnostic Code 5214, which would warrant a rating in excess 
of 20 percent.  Also, the surgical scar is asymptomatic.  
Accordingly, a rating in excess of 120 percent is not 
warranted.


ORDER

Entitlement to increased evaluation if 20 percent for the 
left wrist disability, the minor extremity, is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



